SOSA, Senior Justice, dissenting. The majority are applying the wrong test to our review. I find that the findings of the trial court are supported by substantial evidence, and I would not disturb this evidence. In reviewing the case for substantial evidence, the evidence must be considered in the light most favorable to Corr and in support of the findings. The appeals court cannot reverse unless convinced that there is neither evidence nor an inference therefrom which will support the findings of the court. The weight of the evidence must not be considered. All disputed facts are resolved in favor of the successful party and all reasonable inferences indulged in support of the findings. Williams v. Vandenhoven, 82 N.M. 352, 482 P.2d 55 (1971); Gould v. Brown Construction Company, 75 N.M. 113, 401 P.2d 100 (1965); Lewis v. Barber’s Super Markets, Inc., 72 N.M. 402, 384 P.2d 470 (1963); Jensen v. Allen, 63 N.M. 407, 320 P.2d 1016 (1958); Griego v. Wilson, 91 N.M. 74, 570 P.2d 612 (Ct.App.1977); Romero v. Melbourne, 90 N.M. 169, 561 P.2d 31 (Ct.App.), cert. denied, 90 N.M. 254, 561 P.2d 1347 (1977). The trial court concluded that: The purchase agreement is two separate contracts, one between Plaintiff Corr and Defendants Braasch for the sale of the property, and one between Defendants Braasch and Counter-Defendant Palmer for the payment of a $5,000.00 sales commission. All of the findings being sustained by substantial evidence, the aforegoing conclusion flows therefrom, and I would affirm the trial court. I feel that there is much more merit to the Plaintiff-Appellee and Cross-Appellant’s contention that he was damaged more than the $13,500.00 found by the court when he was led to believe that he was to assume a contract at 9x/4% and later found that the percentage of the assumption on the contract had been changed to 17%. Not agreeing with the majority, I respectfully dissent for the aforementioned reasons.